Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claims 7-12, 14, 16-19 of Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of claims 1-6 of Group I, was made without traverse in the reply filed on May 11, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 are rejected under 35 U.S.C. 102(a/1) as being anticipated by Amano (Google Patents English translation of JP 2012-133079).
Regarding claim 1, Amano teaches a polarizer protective film (hard coat film … suitably included in a polarizing plate para 7 of page 3) comprising a polymeric film (base film … is used as a protective film, para 9 of page 6, polymer film, para 11 of page 6), and a coating layer formed on at least one surface of the polymeric film (hard coat film having  a hard coat layer on one side or both sides of the base film, para 2 of page 3), wherein the coating layer has a surface roughness (Ra) of 4 nm (para 10, page 3) which is within the claimed range of 2.0 nm to 20.0 nm, and comprises a plurality of concave embossed patterns (recesses on the surface of the hard collate layer, abstract, hard coat layer whose projection shape is irregular in the longitudinal direction, the projection shape produced by embossing, para 2 of page 3, irregular projection shapes irregularly in the longitudinal direction and width … arranged in the direction 3rd last para of page 20).  
Regarding claim 4, Amano teaches that the coating layer comprises a photocurable binder (hard coat layer … is a layer mainly composed of a resin that is cured … by irradiation with actinic rays … include ultraviolet curable resin, para 8 of page 4), a polymerization initiator (photopolymerization initiator, 5th last para of page 4), and a silicon-based or fluorine-based compound (silicon surfactant, fluorine surfactant, ZX-058-A, 4th last para of page 5).
Regarding claim 5, Amano teaches that the silicon-based or fluorine-based compound (ZX-058-A … 1 part by mass, para 5 of page 21, polysiloxane modified resins that are fluorine-modified resins, ZX-058-A, para 6 of page 6, ZX-058-A, 4th last para of page 5) is present in an amount of 1.25 parts by weight (1x100/80, ZX-058-A … 1 part by mass, para 5 of page 21) with respect to 100 parts by weight of the photocurable binder (trimethylolpropane triacrylate … 80 parts by mass 4-hydroxybutyl acrylate, para 5 of page 21), which is within the claimed range of 0.2 parts by weight to 10 parts by weight.
Regarding claim 6, Amano teaches that the polymeric film includes one selected from the group consisting of a polyester, a polyethylene, a polycarbonate PC), a polymethylmethacrylate (PMMA), a triacetylcellulose (TAC), a cyclic olefin polymer (COP) and a polyacrylate (PAC) (cycloolefin polymer, acrylic, para 10 of page 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Amano as applied to claims 1, 4-6 above, and further in view of Hongo (US 2017/0307783).
Amano teaches a polarizer protective film comprising a polymeric film, and a coating layer formed on at least one surface of the polymeric film, wherein the coating layer has a surface roughness (Ra) within a range of 2.0 nm to 20.0 nm, and comprises a plurality of concave embossed patterns, as described above.  
Regarding claim 2, Amano is silent regarding a diameter of the concave embossed patterns. 
 However, Amano that the concave embossed patterns provide structure for antireflection characteristics (para 1 of page 3).
Hongo teaches that concave patterns that provide structure for antireflection characteristics (anti-reflection layer [0126]), can have a diameter of 0.1 µm (100 nm [0131]) which is within the claimed range of 0.1 µm to 20 µm, for the purpose of providing the desired antireflection performance ([0130]).
Since Amano is silent regarding a diameter of the concave embossed patterns, it would have been necessary and hence obvious to have looked to the prior art for a suitable value.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the concave embossed patterns of the coating layer formed on at least one surface of the polymeric film of the polarizer protective film of Amano, with a diameter within a range of 0.1 µm to 20 µm, in order to obtain the desired antireflection performance, as taught by Hongo.
Regarding claim 3, Amano is silent regarding a depth of the concave embossed patterns. 
However, Amano that the concave embossed patterns provide structure for antireflection characteristics (para 1 of page 3).
Hongo teaches that concave patterns that provide structure for antireflection characteristics (anti-reflection layer [0126]), have a depth of 0.3 µm (300 nm [0131]) which is within the claimed range of 1 nm to 1 µm, for the purpose of providing the desired antireflection performance ([0130]).
Since Amano is silent regarding a depth of the concave embossed patterns, it would have been necessary and hence obvious to have looked to the prior art for a suitable value.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the concave embossed patterns of the coating layer formed on at least one surface of the polymeric film of the polarizer protective film of Amano, with a depth within a range of 1 nm to 1 µm, in order to obtain the desired antireflection performance, as taught by Hongo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20120064350 discloses that ZX-058-A is a commercially available fluorine-based or silicon-based compound (fluorine fluorine-resin/siloxane graft type resin [0205]).  US 20190016932 teaches that ZX-058-A is a commercially available fluorine-based compound ([0064]).


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782